[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 NOV 20, 2008
                               No. 08-12059                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency Nos. A95-896-042
                                A95-896-043

HONGLUN LEI,
SHINTA SUSILO PUTRI,

                                                                        Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (November 20, 2008)

Before BIRCH, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Honglun Lei, a native and citizen of China, and his wife, Shinta Susilo Putri,
a native and citizen of Indonesia, petition this Court for review of the decision of

the Board of Immigration Appeals that denied their applications for asylum and

withholding of removal under the Immigration and Nationality Act and the United

Nations Convention Against Torture and Other Cruel, Inhuman and Degrading

Treatment or Punishment. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3); 8 C.F.R.

§ 208.16(c). The Board found that the application for asylum was untimely and

that Lei had failed to establish either a probability of future persecution or a

likelihood of torture if he returns to China. We deny the petition in part and

dismiss the petition in part.

                                 I. BACKGROUND

      Lei was admitted to the United States in March 1996 as the spouse of a

student, Zhilin Liu. Lei’s status later changed to the spouse of a specialty

occupation professional, and he was authorized to remain in the United States until

October 2002. Lei lost that status in June 2001 when he divorced Liu.

      Putri was admitted to the United States in June 2001 as a nonimmigrant

visitor. Lei and Putri were married about a year later, eleven days after her visa

expired. A month later, Lei filed an application for asylum, withholding of

removal, and relief under the Convention, and listed Putri as a derivative applicant.

In the application, Lei sought asylum based on his political opinion. Lei alleged

that the Chinese government had told his relatives in China that Lei would be
                                            2
incarcerated in retaliation for “subversive” articles that he had published in 1999

on the internet and for his participation in the Chinese Democracy and Justice

Party and the China Democracy Party. In a credible fear interview, Lei stated that

Liu divorced him because their relationship had deteriorated.

       At the removal hearing, Lei testified that he had demonstrated against the

Chinese government in June 1989. Lei could not confirm that the government was

aware of his participation, but he alleged that he had been punished by being

forced to pay tuition to attend a university. Ten years later, when Lei was in the

United States, Lei joined the China Democracy Party and the Democracy and

Justice Party. Lei published about ten articles on the Democracy and Justice Party

website that distinguished between democracy and dictatorship, but he became

“less productive” after he started a family with Putri in 2001. Lei withdrew from

both organizations in 2004, but rejoined the Democracy and Justice Party in 2005.

       Lei alleged that he was afraid to return to China because the government

knew of his political activities. Lei testified that the Chinese government had

threatened to withhold retirement benefits from his former mother-in-law because

of Lei’s internet articles and that his political activities had “contributed to his

divorce.” Lei also testified that members of the Democracy and Justice Party had

been arrested and deported. Despite Lei’s alleged fear of the Chinese government,

Lei admitted that he had twice renewed his Chinese passport through the Chinese
                                            3
consulate and had filed with and obtained his divorce under Chinese law through

the Chinese Embassy.

      In support of his allegation of future persecution, Lei introduced an unsigned

letter he had received one week before his asylum hearing that stated that a

government official had shown one of Lei’s internet articles to the unidentified

author of the letter. Lei also offered the 2005 State Department report on China,

which stated that the government had harassed, detained, and imprisoned “those

perceived as threatening to government authority”; had denied due process to

political dissidents; and had imprisoned activists who had made internet postings.

The report stated that the China Democracy Party had been banned by the

government and its members had been imprisoned. The report did not mention the

Democracy and Justice Party.

      The immigration judge denied Lei’s application. The immigration judge

found that Lei’s application for asylum was untimely, Lei did not qualify for an

exception to the filing period and, in the alternative, the application failed on the

merits. The judge found that Lei had “limited credibility,” had “obviously

embellish[ed]” his allegations, and that there were “discrepancies” between Lei’s

application and his testimony. The judge also found that Lei had failed to offer

evidence to corroborate his allegation that the Chinese government was aware of

Lei’s activities and gave only “limited weight” to the letter, which the judge found
                                            4
was “requested” by Lei and contained “puffery.” The immigration judge found

that Lei did not have a well-founded fear of future persecution. The judge found

that Lei had failed to establish that other members of his political organization had

been persecuted or that he faced persecution for his activities. The judge also

found that Lei did not prove that he faced torture upon return to China.

      The Board of Immigration Appeals dismissed the appeal by Lei and Putri.

The Board “agree[d] with the Immigration Judge” that Lei’s application for asylum

was untimely and found that Lei and his wife had failed to “establish extraordinary

circumstances” to excuse the untimely application. The Board also affirmed the

findings of the immigration judge that Lei was not eligible for withholding of

removal or relief under the Convention.

                          II. STANDARDS OF REVIEW

       We review de novo our subject-matter jurisdiction. Brooks v. Ashcroft,

283 F.3d 1268, 1272 (11th Cir. 2002). We review the decision of the Board to

determine whether it is “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). “To reverse [those] fact findings, we must find that

the record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We review the legal conclusions of

the Board de novo. Id. at 1287 n.6. When the Board adopts the findings of the
                                          5
Immigration Judge, we review the decision of the Immigration Judge. Al Najjar,

257 F.3d at 1284.

                                 III. DISCUSSION

      Lei contends that the immigration judge and the Board erroneously denied

his application for asylum, request for withholding of removal, and relief under the

Convention. We are without jurisdiction to review the denial of Lei’s application

for asylum as untimely, and substantial evidence supports the decision that Lei is

not entitled to withholding of removal or relief under the Convention.

         A. We Lack Jurisdiction to Review Lei’s Application for Asylum.

      An application for asylum must be “filed within 1 year after the date of the

alien’s arrival in the United States,” 8 U.S.C. § 1158(a)(2)(B), and “[n]o court

[has] jurisdiction to review any determination” that the application was untimely or

that there were changed or extraordinary circumstances that excused the delay, id.

§ 1158(a)(3). This Court lacks jurisdiction to review the findings of the

immigration judge and the Board that Lei’s asylum application was untimely.

Delgado v. U.S. Att’y Gen., 487 F.3d 855, 860 (11th Cir. 2007) (per curiam);

Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005) (per

curiam). Because only claims for withholding of removal remain and the

regulations for these forms of relief do not provide for derivative benefits, we deny

the petition to Putri. See 8 C.F.R. § 208.16(c); Delgado, 487 F.3d at 862.
                                          6
      B. Substantial Evidence Supports the Finding That Lei Is Not Entitled to
             Withholding of Removal or Relief Under the Convention.

      Lei challenges the decision of the immigration judge to deny his applications

for withholding of removal. Lei complains that the immigration judge did not

make an explicit finding of credibility. Lei also argues that substantial evidence

does not support the findings that he failed to establish a likelihood of persecution

or torture if he returns to China.

      To be considered an adverse credibility determination, the Board must state

that the applicant’s testimony was not credible. See Yang v. U.S. Att’y Gen., 418

F.3d 1198, 1201 (11th Cir. 2005). When the Board fails to state explicitly that it

finds the applicant not credible, we “assume that any credibility determinations . . .

were not dispositive of the appeal.” Id. (emphasis in original). Although it is

unclear how much weight the immigration judge assigned to credibility during its

review of Lei’s application, the Board “assum[ed] the veracity of [Lei’s]

testimony” when it considered Lei’s application. Credibility is not an issue before

this Court. Lei’s testimony is accepted as true.

      Substantial evidence supports the decision that Lei failed to prove a

likelihood of persecution or torture upon his return to China. According to Lei, he

was forced to pay tuition for what would otherwise be a government-paid

education, but this penalty is not sufficient to establish persecution. Cf. Yang, 418

                                           7
F.3d at 1203 (a single fine imposed under Chinese family planning laws does not

constitute persecution). The record also does not compel a finding that Lei

presented “‘specific, detailed facts showing a good reason to fear that he . . . will

be singled out for persecution. . . .’” Mohammad v. U.S. Att’y Gen., ___ F.3d ___,

No. 07-11605 (11th Cir. Nov. 5, 2008) (quoting Al Najjar, 257 F.3d at 1287). Lei

submitted evidence that activists of the China Democracy Party were arrested and

detained, but Lei admittedly discontinued his political activity in 2004. Lei

submitted evidence that prominent activists were incarcerated for posting anti-

government sentiments on the internet, but Lei did not establish that he would be

singled out for persecution for his publications. Although Lei submitted an

unsigned letter written purportedly by a sibling that stated that government

officials had shown family members an article Lei had published, there was no

threat of persecution mentioned in the letter. See Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam) (persecution requires “‘more

than a few isolated incidents of verbal harassment or intimidation’”) (quoting

Gonzalez v. Reno, 212 F.3d 1338, 1355 (11th Cir. 2000)). The letter instead

establishes that Lei has family in China who apparently have not been threatened

or harmed. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1259 (11th Cir. 2006).




                                           8
                               IV. CONCLUSION

      We DENY the petition to Putri. We DISMISS the portion of Lei’s petition

challenging the timeliness of his application for asylum and DENY the portion of

the petition challenging the denial of withholding of removal.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                         9